1    Michael G. Marderosian, No. 77296
     Heather S. Cohen, No. 263093
2
     MARDEROSIAN & COHEN
3    1260 Fulton Street
     Fresno, CA 93721
4    Telephone: (559) 441-7991
5
     Facsimile: (559) 441-8170

6    Virginia Gennaro, No. 138877
     City Attorney
7    CITY OF BAKERSFIELD
8
     1501 Truxtun Avenue
     Bakersfield, CA 93301
9    Telephone: (661) 326-3721
     Facsimile: (661) 852-2020
10

11   Attorneys for: Defendants CITY OF BAKERSFIELD and JOSEPH GALLAND

12
                                     UNITED STATES DISTRICT COURT
13
                                    EASTERN DISTRICT OF CALIFORNIA
14

15
     JESUS FLORES,                                     )       Case No. 1:17-CV-01393-JLT
16                                                     )
                   Plaintiff,                          )       [PROPOSED] ORDER RE
17                                                     )       DEFENDANTS’ REQUEST
            vs.                                        )       TO SEAL EXHIBIT 14 TO THE
18
                                                       )       DECLARATION OF MICHAEL G.
19   CITY OF BAKERSFIELD,                              )       MARDEROSIAN IN SUPPORT OF
     JOSEPH GALLAND, and DOES 1-10,                    )       DEFENDANTS’ MOTION FOR SUMMARY
20                                                     )       JUDGMENT, OR IN THE ALTERNATIVE,
                   Defendants.                         )       PARTIAL SUMMARY JUDGMENT
21
                                                       )       (Doc. 33)
22

23          Defendants City of Bakersfield’s and Joseph Gallands’ Notice and Request to Seal Exhibit 14 to

24   the Declaration of Michael G. Marderosian in Support of Defendants’ Motion for Summary Judgment,

25   or in the Alternative, Partial Summary Judgment consisting of Confidential records of Valley Children’s

26   Hospital is GRANTED.

27   ///

28   ///




                                                           1
1         These documents are to be emailed to ApprovedSealed@caed.uscourts.gov for filing under seal.
2
     IT IS SO ORDERED.
3

4      Dated:   October 22, 2019                         /s/ Jennifer L. Thurston
                                                  UNITED STATES MAGISTRATE JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                    2
